Per Curiam.
Respondent was suspended from practice for a period of six months by this Court (254 AD2d *732623, appeal dismissed and Iv denied 92 NY2d 1022). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has substantially complied with the provisions of the order which suspended him and with this Court’s rule regulating the conduct of suspended attorneys (see, 22 NYCRR 806.9). We are also satisfied that he has complied with the requirements of this Court’s rule regarding reinstatement (see, 22 NYCRR 806.12) and that he possesses the requisite character and fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.